Exhibit 10
AMENDMENT NO. 7
     This AMENDMENT NO. 7, dated as of November 4, 2009 (this “Amendment”), to
the Loan Agreement (as defined below), among MGM MIRAGE, a Delaware corporation
(“Borrower”), MGM Grand Detroit, LLC, a Delaware limited liability company
(“Detroit”), the Lenders and Bank of America, N.A., as administrative agent for
the lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, Borrower, Detroit, as initial Co-Borrower, the Lenders named in
the signature pages thereto, Banc of America Securities LLC and The Royal Bank
of Scotland PLC, as Joint Lead Arrangers, Banc of America Securities LLC, The
Royal Bank of Scotland PLC, J.P. Morgan Securities Inc., Citibank North America,
Inc. and Deutsche Bank Securities, Inc., as Joint Book Managers, The Royal Bank
of Scotland PLC, as Syndication Agent, Barclays Bank PLC, BNP Paribas, Citigroup
USA Inc., Commerzbank AG, Deutsche Bank Trust Company Americas, JPMorgan Chase
Bank, N.A., Sumitomo Mitsui Banking Corporation, UBS Securities LLC and Wachovia
Bank, National Association, as Co-Documentation Agents, Bank of Scotland,
Merrill Lynch Bank USA and Morgan Stanley Bank, as Senior Managing Agents,
Societe Generale and U.S. Bank National Association, as Managing Agents, and the
Administrative Agent are parties to the Fifth Amended and Restated Loan
Agreement, dated as of October 3, 2006 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Loan Agreement”);
     WHEREAS, Borrower, Detroit and the Administrative Agent, on behalf of the
Lenders, are parties to that certain Amendment No. 1 to the Loan Agreement,
dated as of September 30, 2008, that certain Amendment No. 2 and Waiver, dated
as of March 16, 2009, that certain Amendment No. 3, dated as of March 26, 2009,
that certain Amendment No. 4, dated as of April 9, 2009, that certain Amendment
No. 5 and Waiver, dated as of April 29, 2009, and that certain Amendment No. 6
and Waiver, dated as of May 12, 2009;
     WHEREAS, Borrower has requested that the Loan Agreement be further amended
in certain respects;
     WHEREAS, the Lenders that have consented to this Amendment constitute the
Requisite Lenders under the Loan Agreement;
     NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I.
DEFINITIONS
     SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.

1



--------------------------------------------------------------------------------



 



     “Amendment” is defined in the preamble.
     “Borrower” is defined in the preamble.
     “Detroit” is defined in the preamble.
     “Loan Agreement” is defined in the first recital.
     “Seventh Amendment Effective Date” is defined in Article III.
     SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Loan Agreement (as amended hereby) are, unless otherwise defined
herein, used in this Amendment with such meanings.
ARTICLE II.
AMENDMENTS TO LOAN AGREEMENT
     Upon the occurrence of the Seventh Amendment Effective Date, the provisions
of the Loan Agreement referred to below are hereby amended in accordance with
this Article II.
     SECTION 2.1. Article 1 of the Loan Agreement is hereby amended as follows:
     SECTION 2.1.1. Section 1.1 of the Loan Agreement is hereby amended by
inserting the following definitions in the appropriate alphabetical order:
     “‘Refinancing Indebtedness’ has the meaning specified in Section 6.7(k).”
     “‘Seventh Amendment’ means that certain Amendment No. 7 to this Agreement,
dated as of November 4, 2009, among Borrower, Detroit, the Lenders party thereto
and the Administrative Agent.”
     “‘Seventh Amendment Effective Date’ has the meaning specified in Article
III of the Seventh Amendment.”
     “‘Weighted Average Life to Maturity’ means, when applied to any
Indebtedness, at any date, the quotient obtained by dividing: (a) the sum of the
products of the number of years from the date of determination to the date of
each successive scheduled principal payment of such Indebtedness multiplied by
the amount of such payment, by (b) the sum of all of such payments.”
     SECTION 2.1.2. Section 1.1 of the Loan Agreement is hereby amended as
follows:
     (a) by adding the following to the end of the definition of “Borrower Group
EBITDA”: “In determining Borrower Group EBITDA for any period, the results of
operations of each Person which is not a Subsidiary of Borrower shall be
adjusted to exclude all non-recurring and/or non-Cash expenses (other than
depreciation and amortization, except with respect to depreciation and
amortization related to CityCenter) to the extent deducted in arriving at Net
Income for that period;” and

2



--------------------------------------------------------------------------------



 



     (b) by deleting the definition of “Capital Lease Obligations” in its
entirety and substituting the following in lieu thereof: “Capital Lease
Obligations” means the amount, recorded in accordance with GAAP, of the monetary
obligations of a Person under any leasing or similar arrangement that is
classified as a capital lease in accordance with GAAP.”
     SECTION 2.1.3. Section 1.3 of the Loan Agreement is hereby amended by
adding (a) after the reference therein to “Sections 6.5 and 6.6”, the following
language: “or the limitation on Capital Lease Obligations as set forth in
Section 6.4(l)”; and (b) the reference, in subsection (a) thereof, to “as
criteria for evaluating Borrower’s financial condition”, shall be deleted in its
entirety and the following language shall be substituted in lieu thereof: “for
purposes of determining compliance with such covenants or limitation.”
     SECTION 2.2. Section 3.1 of the Loan Agreement is hereby amended by
amending and restating subsection (j) thereof in its entirety and by adding new
subsections (k) and (l) thereof as follows:
     “(j) Upon the issuance of any Indebtedness pursuant to Section 6.7(j) from
and after the Seventh Amendment Effective Date, Borrower shall, within ten days
of the receipt thereof, use 50% of the Net Cash Proceeds in excess of the first
$250,000,000 in aggregate Net Cash Proceeds following the Seventh Amendment
Effective Date to prepay the Loans and permanently reduce the Commitments
hereunder (with such prepayments of the Loans to be applied on a pro rata basis
to the Term Loans and the Revolving Commitments), unless otherwise waived by the
Requisite Lenders.
     (k) Subject to the limitations in Section 6.11(d)(iii), upon the incurrence
of any Indebtedness pursuant to Section 6.7(k) that results in Net Cash Proceeds
that are not utilized concurrently (or in any event, that are not utilized
within the 10 day period set forth in this Section 3.1(k)) to repay or prepay
any outstanding public unsecured Indebtedness, Borrower shall, within ten days
of the receipt thereof, use 100% of such unutilized Net Cash Proceeds to prepay
the Revolving Loans (but without any reduction of the Commitments); provided
that, any amounts so prepaid may thereafter be reborrowed by Borrower only to
either:
     (i) repay or prepay outstanding public unsecured Indebtedness pursuant to a
Request for Loan which further shall identify the public unsecured Indebtedness
to be repaid or prepaid; or
     (ii) prepay the Loans and permanently reduce the Commitments hereunder
(with such prepayments of the Loans to be applied on a pro rata basis to the
Term Loans and the Revolving Commitments) pursuant to a Request for Loan which
shall identify the Loans to be prepaid and shall be accompanied by written
notice of such permanent reduction of the Commitments,
     in either case unless waived by the Requisite Lenders.
     (l) Upon the issuance of any Equity Interests pursuant to Section 6.10(g),
Borrower shall, within ten days of the receipt thereof, use 50% of the Net Cash
Proceeds

3



--------------------------------------------------------------------------------



 



realized in excess of the first $500,000,000 in aggregate Net Cash Proceeds of
any such issuances realized following the Seventh Amendment Effective Date to
prepay the Loans and permanently reduce the Commitments hereunder (with such
prepayments of the Loans to be applied on a pro rata basis to the Term Loans and
the Revolving Commitments).”
     SECTION 2.3. Article 6 of the Loan Agreement is hereby amended as follows:
     SECTION 2.3.1. Section 6.1 of the Loan Agreement is hereby amended by
deleting the word “and” at the end of Section 6.1(a), by replacing the period
(.) at the end of Section 6.1(b) with a semicolon (;) and by including the
following thereafter:
     “(c) dissolutions and liquidations of Restricted Subsidiaries so long as
(i) the aggregate amount of assets held by such Restricted Subsidiaries that are
not retained by Borrower or another Restricted Subsidiary does not exceed
$50,000,000 and (ii) such dissolution or liquidation is determined by Borrower
to be in the best interests of Borrower, as evidenced by a certificate of a
Responsible Official of Borrower; and
     (d) Borrower or any Restricted Subsidiary may merge with any Person,
provided that (i) Borrower or a Restricted Subsidiary is the surviving Person,
(ii) such merger is otherwise permitted as an Investment under Section 6.8
hereof, (iii) no Default shall have occurred and be continuing or result
therefrom, (iv) the financial condition of Borrower and its Subsidiaries is
determined by Borrower to not be adversely affected thereby, as evidenced by a
certificate of a Responsible Official of Borrower and (v) Borrower and its
Restricted Subsidiaries execute such amendments to the Loan Documents as may be
requested by the Administrative Agent to assure the continued effectiveness of
any guarantees issued by the relevant Persons and the continued priority and
perfection of any Liens granted in favor of the Administrative Agent by such
Persons.”
     SECTION 2.3.2. Section 6.4(l) of the Loan Agreement is hereby amended by
deleting the proviso at the end thereof in its entirety and replacing it with
the following: “; provided, however, that after the Seventh Amendment Effective
Date, no new Liens not otherwise permitted by the foregoing clauses of this
Section encumbering assets of Borrower and its Restricted Subsidiaries shall be
granted to secure Indebtedness for (i) borrowed money, (ii) Capital Lease
Obligations in an aggregate amount exceeding $15,000,000, (iii) Swap Agreements
(other than Related Swap Agreements which may be secured by cash collateral in
an amount not to exceed $15,000,000), (iv) letters of credit, or (v) Guaranties
of any such Indebtedness.”
     SECTION 2.3.3. Section 6.5 of the Loan Agreement is hereby amended by
deleting the lead in thereof in its entirety and replacing it with the
following: “Borrower shall not permit Borrower Group EBITDA as of the last day
of any Fiscal Quarter and for the period of four consecutive Fiscal Quarters
ending on such date, to be less than the amount set forth below opposite such
date:”

4



--------------------------------------------------------------------------------



 



     SECTION 2.3.4. Section 6.7 of the Loan Agreement is hereby amended by
deleting the word “and” at the end of subsection (i), by amending and restating
subsection (j) thereof in its entirety and by adding new subsections (k) and
(l) thereof as follows:
     “(j) so long as no Default shall have occurred and be continuing or result
therefrom, unsecured Permitted Public Indebtedness (which may be Convertible
Debt) in an amount not to exceed $1,000,000,000 in the aggregate from and after
the Seventh Amendment Effective Date, provided that such Indebtedness shall have
covenants that are no more restrictive than those included in any of the senior
secured public Indebtedness of Borrower or its Subsidiaries outstanding prior to
the Seventh Amendment Effective Date; and
     (k) so long as no Default shall have occurred and be continuing or result
therefrom, the incurrence or issuance of any new unsecured Indebtedness (which
may be Convertible Debt) (“Refinancing Indebtedness”) in exchange for or to
otherwise refinance any outstanding unsecured Indebtedness (including
Indebtedness under this Agreement), provided that such Refinancing Indebtedness
shall: (i) have a stated maturity date not earlier than the later of (A) the
stated maturity date of the Indebtedness being refinanced and (B) the date six
months after the Maturity Date, (ii) have a longer Weighted Average Life to
Maturity than the Indebtedness being refinanced, (iii) except in the case of
Indebtedness refinancing the Company’s existing senior subordinated unsecured
notes which are outstanding prior to the Seventh Amendment Effective Date (in
which case the Refinancing Indebtedness may be senior to the Indebtedness being
refinanced), be pari passu with, or junior to, the Indebtedness being
refinanced, (iv) be in an amount not to exceed the sum of (x) one hundred
twenty-five percent (125%) of the outstanding principal amount of the
Indebtedness being refinanced plus (y) all accrued interest on such Indebtedness
and the amount of all expenses and premiums incurred in connection therewith,
and (v) have covenants that are no more restrictive than those included in any
of the senior secured public Indebtedness of Borrower or its Subsidiaries
outstanding prior to the Seventh Amendment Effective Date.
     (l) Borrower shall, within 10 days of such incurrence or issuance, provide
a certificate of a Responsible Officer of Borrower to the Administrative Agent,
identifying the issuance or incurrence of any Indebtedness incurred or issued
pursuant to Section 6.7(j) and/or any Refinancing Indebtedness incurred or
issued pursuant to Section 6.7(k); provided that, in the case of any Refinancing
Indebtedness issued or incurred pursuant to Section 6.7(k), such certificate
shall not be required to then identify the specific Indebtedness being
refinanced.”
     SECTION 2.3.5. Section 6.8(j) of the Loan Agreement is hereby deleted in
its entirety and the following is substituted lieu thereof:
     “(j) other Investments by Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section 6.8 from and after the Seventh Amendment
Effective Date (including investments in CityCenter not otherwise permitted by
subsection (h) hereof) in an aggregate amount not to exceed $100,000,000;
provided that, with respect to each Investment made pursuant to this
Section 6.8(j): (i) such Investment

5



--------------------------------------------------------------------------------



 



shall not include or result in any contingent liabilities that could reasonably
be expected to be material to the business, financial condition, operations or
prospects of Borrower and its Restricted Subsidiaries, taken as a whole (as
determined in good faith by the board of directors (or persons performing
similar functions) of Borrower or such Restricted Subsidiary if the board of
directors is otherwise approving such transactions and, in each other case, by a
Responsible Official); and (ii) such Investment shall be in property that is
part of, or in lines of business that are, substantially the same lines of
business as one or more of the principal businesses of Borrower and its
Restricted Subsidiaries in the ordinary course.”
     SECTION 2.3.6. Section 6.9 is hereby amended to delete the word “and” at
the end of Sections 6.9(e) and 6.9(g), to replace the period (.) at the end of
6.9(h) with “; and”, to add a new Section 6.9(i) thereto as follows:
     “(i) Dispositions of the assets set forth on Schedule 6.9 hereto, any
proceeds from which may be retained by Borrower;
and to delete Section 6.9(f) in its entirety and substitute the following in
lieu thereof:
     “(f) Dispositions in the ordinary course of business by Borrower and its
Restricted Subsidiaries from and after the Second Amendment Effective Date of
airplanes and various other non-core assets (which are not comprised of
Collateral) so long as the aggregate proceeds therefrom do not exceed
$150,000,000; provided, however, that any Disposition pursuant to clauses (c),
(e) and (f) of this Section 6.9 for which the aggregate proceeds therefrom shall
be in an amount in excess of $10,000,000 shall be, in the good faith view of the
board of directors of Borrower or the governing body of the Restricted
Subsidiary effectuating such Disposition, for fair market value;”
     SECTION 2.3.7. Section 6.10 of the Loan Agreement is hereby amended by
deleting the word “and” at the end of subsection (e) thereof, by replacing the
period at the end of subsection (f) thereof with a semicolon, and by adding new
subsections (g), (h) and (i) thereto as follows:
     “(g) Borrower may issue Equity Interests in Borrower so long as, after
giving effect to such issuance, no Change in Control shall have occurred;
     (h) Borrower or a Restricted Subsidiary may issue Equity Interests in a
Restricted Subsidiary which is otherwise a Disposition permitted by
Section 6.9(f); and
     (i) Borrower and its Restricted Subsidiaries may issue Equity Interests in
additional, newly formed Restricted Subsidiaries so long as such newly formed
Restricted Subsidiary abides by the provisions of this Agreement respecting its
becoming a Guarantor hereunder.”
     SECTION 2.3.8. Section 6.11 of the Loan Agreement is hereby amended by
adding, after the reference to “Section 6.7(h)” in subsection (c) thereof, a
reference to “or Section 6.7(k)”, and by amending and restating subsection
(e) thereof in its entirety to read as follows:

6



--------------------------------------------------------------------------------



 



     “(e) Borrower may exchange its Equity Interests for Indebtedness so long
as, after giving effect thereto, no Change in Control shall have occurred.”
     SECTION 2.3.9. Section 6.12 of the Loan Agreement is hereby amended by
deleting its caption and replacing it with “Creation of Unrestricted
Subsidiaries.”
ARTICLE III.
CONDITIONS TO EFFECTIVENESS
     The amendments set forth in Article II shall become effective on the date
(the “Seventh Amendment Effective Date”) when all of the conditions set forth in
this Article III have been completed to the satisfaction of the Administrative
Agent on or before November 10, 2009.
     SECTION 3.1. The Administrative Agent shall have received counterparts
hereof executed on behalf of Borrower, Detroit, and the Administrative Agent.
     SECTION 3.2. Administrative Agent shall have received a written consent
hereto from Borrower’s Restricted Subsidiaries in the form of Exhibit A hereto.
     SECTION 3.3. The Administrative Agent shall have received written consent
of the Requisite Lenders through their execution of consents substantially in
the form of Exhibit B hereto.
     SECTION 3.4. Borrower shall have reimbursed the Administrative Agent for
the reasonable fees and expenses of Mayer Brown and FTI for the period through
the Seventh Amendment Effective Date and Borrower shall have reimbursed the
Lenders for any reasonable fees and expenses of their counsel which have been
submitted to Borrower and the Administrative Agent by 4:00 p.m., Eastern
Daylight Time, on October 31, 2009.
ARTICLE IV.
RETENTION OF RIGHTS, ETC.
     SECTION 4.1. Limitation to its Terms. This Amendment strictly shall be
limited to its terms.
     SECTION 4.2. Retention of Rights. Without limiting the generality of
Section 4.1, neither the execution, delivery nor effectiveness of this Amendment
shall operate as a waiver of (or forbearance with respect to) any present or
future Default or Event of Default or as a waiver of (or forbearance with
respect to) the ability of the Administrative Agent or the other Lenders to
exercise any right, power, and/or remedy, whether under any Loan Document and/or
under any applicable law, in connection therewith. As provided in Section 11.1
of the Loan Agreement, no failure on the part of any Lender or any Agent to
exercise, and no delay in exercising, any right under the Loan Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.
     SECTION 4.3. Full Force and Effect; Limited Amendment. Without limiting the
generality of Section 4.1, except as expressly amended hereby, all of the
representations,

7



--------------------------------------------------------------------------------



 



warranties, terms, covenants, conditions and other provisions of the Loan
Agreement shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. Without
limiting the generality of Section 4.1, the amendments set forth herein shall be
limited precisely as provided for herein to the provision expressly amended
herein and shall not be deemed to be amendments to, waivers of, consents to or
modifications of any other term or provision of the Loan Agreement or of any
transaction or further or future action on the part of Borrower which would
require the consent of the Lenders under the Loan Agreement.
ARTICLE V.
MISCELLANEOUS
     SECTION 5.1. Representations and Warranties. Borrower represents and
warrants the following:
     (a) after giving effect to this Amendment, no Default or Event of Default
is continuing;
     (b) after giving effect to this Amendment, the representations and
warranties contained in Article 4 of the Loan Agreement are true and correct on
and as of the Seventh Amendment Effective Date as though made on that date (or,
if stated to have been made as of an earlier date, was true and correct as of
such earlier date); and
     (c) this Amendment has been duly authorized by Borrower and Detroit, there
is no action pending or any order, judgment, or decree in effect that is likely
to restrain, prevent, or impose materially adverse conditions upon the
performance by Borrower, Detroit, or any of Borrower’s Restricted Subsidiaries
under the Loan Agreement or any of the other Loan Documents, and this Amendment
constitutes the valid, binding and enforceable obligation of Borrower and
Detroit in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws, Gaming Laws or equitable principles relating to the granting
of specific performance and other equitable remedies as a matter of judicial
discretion; and
     (d) The execution, delivery and performance by each of Borrower and Detroit
of this Amendment do not and will not conflict with, or constitute a violation
or breach of, or result in the imposition of any Lien upon the property of
Borrower, Detroit, or any other of Borrower’s Subsidiaries, by reason of the
terms of (i) any contract, mortgage, lease, agreement, indenture, or instrument
to which Borrower, Detroit, or any of Borrower’s Subsidiaries is a party or
which is binding upon it, (ii) any requirement of law applicable to any
Borrower, Detroit, or any of Borrower’s Subsidiaries, or (iii) the certificate
or articles of incorporation or by-laws or the limited liability company or
limited partnership agreement, or analogous organizational document, of any
Borrower, Detroit, or any of Borrower’s Subsidiaries.
     SECTION 5.2. Loan Document. This Amendment is a Loan Document and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with all of the terms and provisions of the Loan
Agreement, including Article 1 thereof.

8



--------------------------------------------------------------------------------



 



     SECTION 5.3. Reaffirmation of Obligations. Each of Borrower and Detroit
hereby acknowledges that the Loan Documents (as amended by this Amendment) and
the Obligations constitute the valid and binding Obligations of Borrower and
Detroit enforceable against Borrower and Detroit in accordance with their
respective terms, and each of Borrower and Detroit hereby reaffirms its
Obligations under the Loan Documents (as amended by this Amendment) (and, as to
Detroit, its liability is limited to that portion of the Obligations which are
actually borrowed or received by Detroit). Administrative Agent’s and any
Lender’s entry into this Agreement or any of the documents referenced herein,
Administrative Agent’s and any Lender’s negotiations with any party with respect
to any Loan Document, Administrative Agent’s and any Lender’s acceptance of any
payment from Borrower, Detroit, any Guarantor or any other party of any payments
made to Administrative Agent or any Lender prior to the date hereof, or any
other action or failure to act on the part of Administrative Agent or any Lender
shall not constitute (a) a modification of any Loan Document (except to the
extent of the specific amendments contained herein), or (b) a waiver of any
Default or Event of Default under the Loan Documents, or a waiver of any term or
provision of any Loan Document.
     SECTION 5.4. Estoppel. To induce the Administrative Agent and Lenders to
enter into this Agreement and to induce the Administrative Agent and Lenders to
continue to make advances to Borrowers under the Loan Agreement, each Borrower
and each Guarantor hereby acknowledges and agrees that there exists no Default
or Event of Default and no right of offset, defense, counterclaim or objection
in favor of Borrower, Detroit or any Guarantor as against the Administrative
Agent or any Lender with respect to the Obligations.
     SECTION 5.5. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and to the Loan Agreement and
their respective successors and permitted assigns.
     SECTION 5.6. Execution in Counterparts. This Amendment may be executed by
the parties hereto in several counterparts, each of which shall be an original
and all of which shall constitute together but one and the same agreement.
     SECTION 5.7. Integration. This Amendment represents the agreement of
Borrower, Detroit, the Administrative Agent and each of the Lenders (through the
Requisite Lenders’ consenting hereto) with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
     SECTION 5.8. Governing Law and Waiver of Jury Trial. The terms of
Sections 11.17 (Governing Law) and 11.28 (Jury Trial Waiver) of the Loan
Agreement are incorporated herein as though set forth in full.
     SECTION 5.9. Requisite Lender Acknowledgment. The Lenders acknowledge that
Borrower has fulfilled its obligations under the first two sentences of
Section 6.14.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

              MGM MIRAGE,
a Delaware corporation
 
       
 
  By:   /s/ John M. McManus
 
       
 
  Name:
Title:   John M. McManus
Senior Vice President, Deputy General
Counsel & Assistant Secretary
 
            MGM GRAND DETROIT, LLC,
a Delaware limited liability company
 
       
 
  By:   /s/ John M. McManus
 
       
 
  Name:
Title:   John M. McManus
Assistant Secretary of MGM Grand Detroit, Inc., Managing Member
 
            BANK OF AMERICA, N.A.,
as Administrative Agent
 
       
 
  By:   /s/ John W. Woodiel III
 
       
 
  Name:
Title:   John W. Woodiel III
Senior Vice President

10